UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-1407


CARROLL MURRAY, d/b/a New Age Real Estate Solution LLC,

                     Plaintiff - Appellant,

              v.

GREGORY RAY, d/b/a InvestCar LLC; DYLAN CRAIG, d/b/a InvestCar LLC,

                     Defendants - Appellees.



Appeal from the United States District Court for the Western District of North Carolina, at
Charlotte. Robert J. Conrad, Jr., District Judge. (3:20-cv-00600-RJC-DSC)


Submitted: October 20, 2021                                       Decided: January 12, 2022


Before GREGORY, Chief Judge, AGEE, Circuit Judge, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Carroll Murray, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Caroll Murray appeals the district court’s order dismissing without prejudice his

civil action for failure to comply with a court order. We have reviewed the record and find

no reversible error. See Attkisson v. Holder, 925 F.3d 606, 625 (4th Cir. 2019) (discussing

relevant factors); Ballard v. Carlson, 882 F.2d 93, 95-96 (4th Cir. 1989) (applying abuse-

of-discretion standard). Accordingly, we affirm for the reasons stated by the district court.

Murray v. Ray, No. 3:20-cv-00600-RJC-DSC (W.D.N.C. Feb. 3, 2021). We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2